Citation Nr: 1340750	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for private medical expenses incurred from July 18 to July 19, 2009. 

[The claims of entitlement to an initial rating in excess of 40 percent for the lumbar spine disability, entitlement to an initial rating in excess of 30 percent for migraine headaches, entitlement to an earlier effective date for the grant of a 10 percent rating for right and left knee disabilities, entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, and entitlement to a total disability rating for individual unemployability will be addressed in a separate decision.] 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1994 to October 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) from a decision of October 2009 by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.

A hearing before the undersigned was held at the RO in St. Petersburg, Florida, in June 2013.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Medical Center in Gainesville, Florida.  VA will notify the Veteran if further action is required.


REMAND

On July 16, 2009, the Veteran presented for emergency treatment at a private hospital emergency room where he was found to have hypertensive urgency.  He was admitted as an inpatient and discharged on July 19, 2009.  The records indicate that this private institution was aware that the Veteran was established with the Veteran's system for West Georgia at the time.  See Discharge Summary.  Clinical notes show that following the emergent care and hospital admission, that on July 17, 2009, the Veteran remained listed as in hypertension urgency and that there was concern related to cardiac care.  July 18, 2009, notes show that the Veteran felt better and had no chest pain.  His blood pressure had normalized.  Similar feelings were reported the following day and he was then discharged.  VA paid the expenses related to the Veteran's care on July 16 and July 17, 2009, but denied payment for July 18 and July 19 due to the stabilization of the Veteran's condition.  The Veteran is seeking reimbursement for the expenses associated with the hospitalization on July 18 and July 19, 2009.  He contends that he notified the private hospital of his Veteran status and that the physicians and nurses assured him that they were taking care of his transfer to a VA facility, but that it never happened.   At the time of his hearing before the undersigned, the Veteran and his spouse testified that they notified the initial emergency department physician, as well as the physician caring for the Veteran following his admission to the hospital.  The Veteran contends that the private physician was contacting a VA facility close by, but that the Veteran was never notified that he would be transferred and then he was later discharged.

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment; 38 U.S.C.A. §§ 1725  and 1728.  38 U.S.C.A. § 1728 authorizes payment or reimbursement for qualifying emergency services provided for (a) service-connected conditions; (b) nonservice-connected conditions associated with and aggravating a service-connected disability; (c) any disability if the veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; or (d) any illness, injury, or dental condition of a veteran who is a participant of a vocational rehabilitation program that is determined to be medically necessary to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition. 

The Veteran was not in receipt of a permanent and total disability rating or a participant of vocational rehabilitation at the time of the private treatment, but the treatment received was provided in conjunction with the service-connected hypertension.  As such, reimbursement is available for emergency treatment under 
38 U.S.C.A. § 1728.  "Emergency treatment" means medical care or services furnished, when (A) VA or other federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the Veteran can be transferred safely to a VA facility or other federal facility and such facility is capable of accepting such transfer; or (ii) such time as VA or another federal facility accepts such transfer, if (I) at the time the Veteran could have been transferred safely to a VA facility or other federal facility, no VA facility or other federal facility agreed to accept such transfer; and (II) the private facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to the VA facility or other federal facility.  38 U.S.C.A. §§ 1725 (f)(1), 1728(c) (2013).

In reviewing the Veteran's claim, the Board observes that numerous pieces of evidence have not been associated with the claims file which are needed to decide this claim.  Specifically, the Veteran's clinical notes from the private hospital, Shands Hospital, are included in the claims file for the pertinent time period, but there are no records of communication between Shands and any nearby VA hospital.  Again, the discharge summary shows that the physicians at Shands were aware of the Veteran's status as a patient in the VA healthcare system, and the Veteran and his wife recall notifying the physicians and seeking status updates on a potential transfer to a nearby VA facility, but there is no documentation of these communication efforts.  A communication history from an unidentified source is within the claims file.  This report indicates "Vendor Contacts" and lists "(1) Date: 7/16/2009  Vendor: Shands Gainesville" and lists a phone number.  This suggests that perhaps contact was made with the private facility at issue on the date of the Veteran's emergency treatment.  However, a narrative note lists "7/21/2009," which is several days after the Veteran's discharge.  It is unclear what facility may have contacted, or been contacted by, Shands on July 16, 2009.  Moreover, there is no information from Shands Hospital itself related to communication with any VA facility as to potential transfer of the Veteran.

Because the crux of this claim centers around the Veterans care on July 18 and July 19, which appear to be dates during which the Veteran's condition had stabilized such that transfer was possible, it is imperative to know the level of communication between Shands Hospital and any nearby VA facility.  The Veteran contends that some such communication took place, and a vague VA computer printout seems to also suggest potential communication on the date the Veteran entered the emergency room.  On remand, information should be sought from the relevant VA facility.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Furthermore, the Veteran should be provided with the appropriate releases so that the Agency of Original Jurisdiction (AOJ) can obtain any private treatment records and daily notes from his hospitalization at Shands Hospital in July 2009.  The Board further notes that the AOJ should make efforts to obtain all relevant records, to include records of communication with VA facilities during the Veteran's hospitalization seeking transfer.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the outstanding VA records from any VA Medical Center (VAMC) that include reports of contact from Shands Hospital to any VAMC from July 16, 2009, to July 19, 2009, including any contact to case workers, social workers, medical personnel, or other employees of the VAMC staff.

All information which is not duplicative of evidence already received should be associated with the claims file. If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Supply the Veteran with the appropriate releases so that the AOJ may obtain from Shands Hospital any handwritten or computerized daily notes from July 16, 2009, to July 19, 2009, which establish communication between Shands and any VAMC related to the Veteran's care and which document efforts toward potential transfer of the Veteran from Shands to a VA facility.  

If, after the Veteran provides such releases, the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


